Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending and have been examined.
Priority
This application, Serial No. 16/605,780 (PGPub: US2021/0322990) was filed 10/16/2019. This application is a 371 of PCT/US2018/029737 filed 04/27/2018.
Information Disclosure Statements
The Information Disclosure Statement filed 10/16/2019 has been considered by the Examiner.
Claim Objections
Claims 1, 5-6, 8, 9 and 12 are objected to because of the following informalities: 
Claims 1, 5-6, 8 and 12 recite the phrase “being to” or alternatively recite “to” preceding a function of one of the claimed components. The claims should be amended to either remove the “to” or add in additional language to specify what the components are doing – for example, being configured to.
Claims 8-9 and 12 recites the phrase “binded” and should recite “bound”.
Claim 12 at line 9 recites “…feature causing” and should say “feature causes…”.
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,318,469. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 469 recites 1) A system, comprising: a microfluidic cavity defined by at least one wall; a plurality of capsules configured to flow through the microfluidic cavity along an axis aligned with the at least one wall, the plurality of capsules having a thermally degradable shell enclosing a material therein; a retaining feature within the microfluidic cavity, configured to position the plurality of capsules at a predetermined location in the microfluidic cavity; and a releasing feature configured to selectively cause degradation of the shell to release the material into the microfluidic cavity, the releasing feature to generate heat to facilitate degradation of the shell, wherein the retaining feature is a mechanical barrier sized and configured to prevent flow of the plurality of capsules through the microfluidic cavity along the axis aligned with the wall of the microfluidic cavity and to allow flow of the released materials through the microfluidic cavity (reference claim 1); 2) A system, comprising: a microfluidic cavity defined by at least one wall; a plurality of capsules configured to flow through the microfluidic cavity along an axis aligned with the at least one wall, the plurality of capsules having a thermally degradable shell enclosing a material therein; a retaining feature within the microfluidic cavity, configured to position the plurality of capsules at a predetermined location in the microfluidic cavity; and a releasing feature configured to selectively cause degradation of the shell to release the material into the microfluidic cavity, the releasing feature to generate heat to facilitate degradation of the shell, wherein the retaining feature is configured to prevent flow of the material enclosed inside the plurality of capsules through the microfluidic cavity along the axis aligned with the wall of the microfluidic cavity, the retaining feature including: a hydrophobic region surrounded by hydrophilic regions, or a set of dielectrophoreses electrodes (see reference claim 7); and 3) A method, comprising: directing capsules to flow through a microfluidic cavity along an axis aligned with the at least one wall of the microfluidic channel, the capsules having shell formed of a thermally degradable material encapsulating a material therein; positioning the capsules at a predetermined location in the microfluidic cavity, the positioning of the capsules being facilitated by a retaining feature, the retaining feature including at least one of (a) a mechanical barrier, (b) a hydrophobic region surrounded by hydrophilic regions, or (c) a set of dielectrophoreses electrodes; and wherein the retaining feature is configured to prevent flow of the plurality of capsules through the microfluidic cavity along the axis aligned with the wall of the microfluidic cavity and to allow flow of the released materials through the microfluidic cavity; activating a releasing feature, the releasing feature generating heat to selectively cause degradation of the shell to release the material into the microfluidic cavity (see reference claim 10).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gore et al (US PGPub 2004/0214056).
Regarding Claim 1, Gore et al teaches a system (illustrated as fuel cartridge 100, illustrated in Figure 3A) that can be constructed in an array comprising the features ([0068]), comprising:
 a microfluidic cavity (referred to as fuel passage 300);
 a retaining feature within the microfluidic cavity (wherein capsules are retained in the microfluidic cavity in fuel cells 200, wherein  the top of each fuel well (200) is covered by a semi-permeable membrane (310)(see [0027]) to position capsules at a predetermined location in the microfluidic cavity (see [0055]]), the capsules (referred to as micro-capsules 1000’) having a thermally degradable shell (referred to as a thin wall of thermally degradable material 380’) (see [0055]) enclosing a material therein; and
 a releasing feature (referred to as a heater 320) to selectively cause degradation of the shell to release the material into the microfluidic cavity, the releasing feature to generate heat to facilitate degradation of the shell (see [0027]-[0028] and [0058]), 
wherein the retaining feature is a mechanical barrier sized (referred to as a semi-permeable membrane 310) to prevent flow of the capsule and to allow flow of the released materials through the microfluidic cavity (see [0027], [0029], [0030] and [0052])
and wherein an electrical coupler (130) allows for the transmission of electrical signals meant for controlling the cartridge [0025], such as selectively controlling the heaters (320) to cause them to supply thermal energy to the wells to manipulate the reagents [0033].
Although Gore does not specifically teach that the capsules enclose a biological reagent, the claimed capsules having a thermally degradable shell enclosing a biological reagent therein are not actively claimed as a component of the system and are only claimed as part of an intended use limitation of the retaining feature, releasing feature and controller, therefore the prior art only needs to be capable of performing the recited intended use. So long as the features of the system of Gore are capable of containing reagents, it reads on the claims. Gore teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.
Regarding  claim 2, Gore et al teaches that the retaining feature is a mesh (a permeable membrane 310) with openings smaller than the capsule and larger than the material within the capsule (see [0029], [0030] and [0052]). 
Regarding Claim 3, Gore et al teaches that the releasing feature is a resistor (such as heater 320) to generate heat when activated (see [0027], [0028] and [0058]).
Regarding Claim 4, Gore et al teaches that the thermally degradable shell (380’) is formed of a wax or polymeric material (see [0032] and [0055]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al (US PGPub 2004/0214056), as applied to claim 1 above, and further in view of Vann et al. (US 2006/0228734).
Regarding claims 5-7, Gore teaches the system described above but fails to specifically teach that the system further comprises at least one thermocycling portion to cause amplification of a nucleic acid segment, the amplification being facilitated by the biological reagent and a detection portion to detect the amplified nucleic acid segment.
Vann teaches throughout the publication a fluid processing device which can comprise: a substrate; a plurality of reaction regions disposed in or on the substrate; at least one channel interconnecting the plurality of reaction regions (which are retainment regions) In, the at least one channel having a cross-sectional area that includes a maximum dimension; and a plurality of reagent-releasing beads (capsules). Each reagent-releasing bead can be positioned in a respective one of the reaction regions. Each bead can comprise one or more reaction components for an assay (see abstract). More specifically, Vann teaches that the system of Vann can comprise a thermal cycler [0034] and a detection portion [0067]. 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the system of Gore, a thermocycling portion and a detector as taught by Vann because it would have been desirable to extend the range of samples and analytes that can be processed within the system with improved reagent integrity (Vann, [0083]).
Although Gore in view of Vann do not specifically teach that the thermocycling portion causes amplification of a nucleic acid segment, the amplification being facilitated by the biological reagent, that the detection portion detects the amplified nucleic acid segment or that the controller activates a selected releasing feature in response to release of a nucleic acid segment, wherein the selected releasing feature corresponds to a capsule with a reagent; (b) pass the nucleic acid segment and the reagent through the thermocycling portion; and (c) determine whether the detection portion detects amplified nucleic acid segment, such limitations are drawn to intended use of the system and therefore the prior art only needs to be capable of performing the recited intended use. So long as the features of the system of Gore in view of Vann are capable of conducting amplification, it reads on the claims. Gore teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.

State of the Prior Art
	Claims 8-15 are free of the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641